Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in response to previous action dated 07/06/2021. Claim 1 is  amended.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Response to Arguments
	Applicant’s arguments, see page 1, filed on 10/06/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lisagor (US 20160185041), and UV-curing Behaviors and Mechanical Properties of UV-cured Polylactic Acid (PLA)”, Seung-Woo, Lee et. al., Journal of the Korean Wood and Science Technology, Volume 41, Issue 2, pages 134-140, 2013 (hereinafter, Seung)  in view of Manifold et. al. (US 20160319483) as evident by Breton et. al. (US 20160244628).

	The applicant argues that Lisagor (US 20160185041) does not disclose making a papermaking belt.  Lisagor US 20160185041 discloses, printing a building layer with thermoplastic resin layer, like PLA onto the base layer but explicitly did not disclose that curing of the thermoplastic material via crosslinking using UV radiation. As it would be obvious that a curing step would be required to build a stable three dimensional object. In the same field of endeavor pertaining to the art of curing of thermoplastic materials like PLA UV- is known to be effective medium of curing as disclosed by "UV-curing Behaviors and Mechanical Properties of UV-cured Polylactic Add (PLA)", Seung-Woo, Lee et. al., Journal of the Korean Wood and Science Technology, Volume 41, Issue 2, pages 134-140, 2013, which has been described below in the rejection but has not been addressed by the applicant in the remarks. Further, the amended limitation require to form a belt deflection member capable of enduring extreme temperatures, tensions, and pressures of a papermaking process has been addressed by Manifold et. al. (US 20160319483) discussed below..
 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 unpatentable over Lisagor et.al. (US 20160185041) in view of  “UV-curing Behaviors and Mechanical Properties of UV-cured Polylactic Acid (PLA)”, Seung-Woo, Lee et. al., Journal of the Korean Wood and Science Technology, Volume 41, Issue 2, pages 134-140, 2013 (hereinafter, Seung)  further in view of Manifold (US 20160319483) as evident by Breton et. al. (US 20160244628).
Regarding Claim 1, Lisagor teaches a method for three-dimensional printing a print material that comprises cross-linkable polymer ([0004]-[0005) onto a permeable material, comprising :  printing an under structure that has at least one layer of the print material for a three-dimensional pattern onto a print plate of a three-dimensional printer (claim 1, [0058]); increasing a distance between a print head of the three-dimensional (Claim 1, [0056]); providing a prompt to place the permeable material on the at least one layer of the print material (claim 1, [0056]); printing a bonding/adhesive layer of the print material for the three-dimensional pattern directly onto the permeable material at a first printer setting (Claim 1, [0012] [0058], [0060], bonding layers deposited at a hotter temperature and a faster material rate); and printing a build layer of the print material for the three-dimensional pattern directly onto the bonding layer of the material at a second printer setting (Claim 1), wherein the first printer setting is different from the second printer setting (Claim 1, [0012], build layers are deposited at a lower temperature with a slower deposition rate than the bonding layer).
	Lisagor teaches the use of several materials in different embodiments, including repeatedly mentioning PLA, but does not disclose a curing step.   In the same field of endeavor Seung discloses the use of a cross linking of UV cured PLA which has been shown to be advantageous over thermal curing as thermal curing consumes more energy and reduces the strength of certain fabrics due to higher temperature treatment including lower production cost, high chemical and thermal stability and rapid production rate (page 2, 1st para, Seung-Woo Lee). Further, as evident by Breton et. al. discloses that in 3D printing UV curable materials are used to fit the specifications for compatibility of the printing systems ([0011],[0017]).
It would be obvious for one ordinary skilled in the art to modify Lisagor teaching with the teaching of curing/hardening taught by the printing material of PLA resin material with UV radiation as shown by Seung and also evident by Breton that UV curable materials are commonly used for 3 D printing, the modified PLA used in the .
Further, re: the amended limitation PLA are used in forming deflection member is disclosed by Manifold ([0068]) for paper webs and would endure operating conditions of the papermaking process ([0068]).
It would be obvious for one ordinary person skilled in the art to combine the teachings of the above combination with the PLA taught by Manifold Manifold for the purpose of making fibrous like paper webs ([0001]]).
Regarding Claim 2, Lisagor teaches that first material flow rate and the second material flow rate is different ([0012]) and second material flowrate is at least 5% slower than the first material (Claim 3).
Regarding Claim 3, Lisagor teaches that the first material output temperature and the second material output temperature is at least 10 degrees Centigrade lower than the first material output temperature (Claim 2).
Regarding Claim 4, Lisagor teaches that the first print material is the bonding layers deposited at first printer setting ([0012], hotter temperature and a faster material rate) and the second print material is the build layers on the bonding layers at a lower temperature with a slower deposition rate ([0012]).
Regarding Claim 6, Lisagor teaches that the portions of the bonding layer of the print material printed directly onto the permeable material flow through holes in the permeable material and bond with the under structure (Claim 5, [0058]).
Regarding Claim 7, Lisagor teaches that the permeable material is woven fabric ([0041], Claim 6).
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741